LA%HFPPARy

   
   

No. 29496 __  
:N THE SUPREME COURT oF THE STATE oF HAWAI‘ f  
STATE OF HAWAFI, Respondent/Plaintiff-Appell` mg §§
VS.  wl

MICHAEL MAKANA H@E, petitloner/Defendant-Appellaz§t. §

CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
» (CASE NO. 2P108~O1809)

ORDER DISMISSING MOTION TO RECONSIDER
ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Duffy, J.)

Pursuant to HRAP 40.l(h) (“Neither acceptance nor
rejection of an application for a writ of certiorari shall be
subject to a motion for reconsideration in the snpreme court.”),

IT IS HEREBY ORDERED that Petitioner/Defendant-
Appellant’s Motion to Reconsider Order Rejecting Application for

Writ of Certiorari is dismissed.

DATED: Honolulu, Hawaifi, Augu5t 19, 2010,

&$m~&15%@NQ“

~Associate Justice